UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1344


ROMAN CLEMENT,

                    Plaintiff - Appellant,

             v.

SPARTANBURG STEEL PRODUCTS, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Mary G. Lewis, District Judge. (7:19-cv-00666-MGL)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roman Lavar Clement, Appellant Pro Se. Wade Edward Ballard, Brian Novak
McCracken, FORD & HARRISON LLP, Spartanburg, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roman Clement appeals the district court’s order accepting the magistrate judge’s

recommendation to grant Defendant’s motion to dismiss Clement’s complaint alleging that

he was discriminated against because of his race, in violation of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17. * We have reviewed the record and find no

reversible error. We therefore affirm the district court’s amended judgment. See Clement

v. Spartanburg Steel Prods., Inc., No. 7:19-cv-00666-MGL (D.S.C. Mar. 3, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                  AFFIRMED




       *
          The district court also dismissed Clement’s claim that Defendant violated the
Equal Pay Act, 29 U.S.C. § 206(d). But because Clement does not challenge the propriety
of this ruling on appeal, we do not consider it. See 4th Cir. R. 34(b).

                                              2